HERSEY, Judge.
The conviction and sentence for felony murder is affirmed. The conviction of robbery, the underlying felony, cannot stand: Bell v. State, 437 So.2d 1057 (Fla.1983); Snowden v. State, 449 So.2d 332 (Fla. 5th DCA 1984), and is therefore reversed.
As to appellant’s additional points on appeal, we find either that they are without merit or that they were not properly preserved for appeal.
HURLEY and DELL, JJ., concur.
BY ORDER OF THE COURT:
ORDERED, upon consideration of Motion for Rehearing and for Stay of Mandate, the motion is granted as to stay of mandate only. The counsel for appellee shall advise this court when State of Florida v. Snowden has been disposed of.